                 Case 1:19-cv-01182-SAB Document 16 Filed 05/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   HOPE PEREZ,                                           Case No. 1:19-cv-01182-SAB

12                    Plaintiff,                           ORDER RE STIPULATION FOR
                                                           EXTENSION OF TIME
13           v.
                                                           (ECF No. 15)
14   COMMISSIONER OF SOCIAL SECURITY,

15                    Defendant.

16

17          On May 18, 2020, a stipulation was filed to extend the time for Plaintiff to file an

18 opening brief in this action. (ECF No. 15.) The Court finds good cause to grant the requested

19 extension of time.
20          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

21          1.       Plaintiff shall file her opening brief on or before June 17, 2020;

22          2.       Defendant’s opposition shall be filed on or before July 17, 2020; and

23          3.       Plaintiff’s reply, if any, shall be filed on or before August 3, 2020.

24
     IT IS SO ORDERED.
25

26 Dated:        May 19, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       1
